United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 16-1603
                     ___________________________

                              Dexter A. Brunson

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

        Carolyn W. Colvin, Acting Commissioner of Social Security

                   lllllllllllllllllllll Defendant - Appellee
                                  ____________

                 Appeal from United States District Court
              for the Eastern District of Arkansas - Pine Bluff
                               ____________

                       Submitted: December 6, 2016
                         Filed: December 9, 2016
                              [Unpublished]
                              ____________

Before COLLOTON, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.
       Dexter A. Brunson appeals following the district court’s1 order affirming a
2012 administrative decision to deny a hearing on his third application for disability
insurance benefits. Brunson has abandoned any challenge to the only ruling properly
before this court by not raising it in his brief. See Freitas v. Wells Fargo Home
Mortg., Inc., 703 F.3d 436, 438 n.3 (8th Cir. 2013) (issue is deemed abandoned where
party fails to raise or discuss it in his brief); Carter v. Lutheran Med. Ctr., 87 F.3d
1025, 1026 (8th Cir. 1996) (per curiam) (dismissing pro se litigant’s appeal where
brief presented no question for appellate court to decide because it identified no basis
of alleged error by district court). Accordingly, the judgment of the district court is
affirmed. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendation of the
Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern District of
Arkansas.

                                          -2-